                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA

ORIYOMI ALOBA,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
v.                                                  )      Case No. CIV-21-298-J
                                                    )
CAMDEN PROPERTY,                                    )
                                                    )
                Defendant.                          )

                                               ORDER

         Plaintiff Oriyomi Aloba, a pro se federal prisoner, filed a “civil right violation complaint.”

The matter was referred to United States Magistrate Judge Suzanne Mitchell for initial proceedings

consistent with 28 U.S.C. § 636. [Doc. No. 4]. On May 4, 2021, Judge Mitchell issued a Report

and Recommendation recommending that this case be dismissed without prejudice for improper

venue.     [Doc. No. 12].      Plaintiff was advised of his right to object to the Report and

Recommendation by May 25, 2021 and was granted an extension until June 25, 2021 to object to

the Report and Recommendation. See [Doc. No. 14]. No objection has been filed. Plaintiff has

therefore waived any right to appellate review of the factual and legal issues in the Report and

Recommendation. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

         Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 12],

DENIES Plaintiff’s remaining motions [Doc. Nos. 6, 8, 9, and 11] as MOOT, and DISMISSES

this case without prejudice for improper venue.

         IT IS SO ORDERED this 9th day of July, 2021.
